            Case 1:20-cv-08042-PKC Document 15 Filed 03/25/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

LINDA FAIRSTEIN,                              Case No.: 2-20-CV-00180-TPB-NPM

                Plaintiff,

       v.

NETFLIX, INC., AVA DUVERNAY,
and ATTICA LOCKE,

                Defendants.

                                 NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that KELLEY GERAGHTY PRICE of the law firm of

DENTONS COHEN & GRIGSBY P.C. hereby appears as counsel for Defendants, NETFLIX,

INC., AVA DUVERNAY, and ATTICA LOCKE, in this proceeding. Notice of all future

proceedings, pleadings, motions, briefs, applications and orders should be served to the

undersigned.




                                           Page 1 of 3
             Case 1:20-cv-08042-PKC Document 15 Filed 03/25/20 Page 2 of 3




                                  DENTONS COHEN & GRIGSBY P.C.

                                  /s/ Kelley Geraghty Price
                                  KELLEY GERAGHTY PRICE
                                  Florida Bar No. 889539
                                  ERIC S. OLSON
                                  Florida Bar No. 99079

                                  Mercato – Suite 6200
                                  9110 Strada Place
                                  Naples, Florida 34108
                                  Telephone: (239) 390-1913
                                  Facsimile: (239) 390-1901
                                  E-mail: kelley.price@dentons.com
                                            eric olson@dentons.com

                                  Attorneys for Defendants
                                  NETFLIX, INC., AVA DUVERNAY and ATTICA
Dated: March 25, 2020             LOCKE
3287240.v1




                                       Page 2 of 3
      Case 1:20-cv-08042-PKC Document 15 Filed 03/25/20 Page 3 of 3




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 25th day of March, 2020, I caused the

foregoing to be electronically filed with the Clerk of the Court using the CM/ECF

system, which will send notification of such filing to all counsel of record.



                                              /s/ Kelley Geraghty Price




                                        Page 3 of 3
